Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ly et al (US 20170311285, “Ly”) in view of Agiwal et al (US 20170251500, “Agiwal”).

	Re claims 1, 10 and 15, Ly discloses transmitting system information items (S1-S7), (See Fig. 8, steps 147 and 149 and par. [0089]: "in response, may generate and transmit, via a broadcast channel, broadcast system information response message 147 that includes requested system information 149, e.g., the requested SIBs"); from a base station (BS) of a cellular network (CN), (see Fig. 8, 105.BS"); to a first user equipment (UE1) and a second user equipment (UE2) (see Fig. 8, UE1 .. UEn, wherein UEn denotes 
upon reception of a request for system information from the first and second user equipment, (see Fig. 8, steps 142, 143, "1st Chirp Signal with SI request" and "2nd Chirp Signal with SI request", wherein according to par. [0008]: "the at least one chirp signal includes at least one system information block request bitmap that identifies one or more
of a plurality of system information blocks corresponding to each of the one or more system information requests"); collecting each a subset of the system information items in a set of system information messages (par. [0090]: " base station 105 may perform decoding of the respective chirp messages 142 at 259 and at 261, and base station 105 may further determine matching system information requests at 263", wherein here the BS is collecting matching system information requests based on the SI info request from each UE); - providing each of said set of system information messages to the requesting user equipment, (par. [0090]: "base station 105 may realize the opportunity to reduce network resources and may generate and transmit, via a broadcast channel, broadcast 
[0070]-[0071] and Fig. 5, par. [0074]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ly with Agiwal for the benefit of reducing the battery consumption, by transmitting to each UE only the relevant SI.
	Re claim 2, the modified system of Ly discloses the type of user equipment is made available for the base station (BS) through at least one of : being provided with the 
	Re claim 3, Ly discloses BS provides a subset of system information items by means of a broadcast channel (par. [0035]).
	Re claims 4, 5 and 11, the modified system of Ly discloses the request for system information comprises a service indication and the step of collecting further considers the requested service, wherein the request for system information is part of a request for a service (Fig. 7. Step 740 of Agiwal).
	Re claim 9, the modified system of Ly discloses further comprising on request of the user equipment for a basic set of system information items the step of collecting a subset of system information items in at least one system information message, the subset of system information items comprising less system information items than the subset of the system information items for the type of user equipment of the requesting user
equipment (figure 3 of Ly and par. [0048] and [0052] of Agiwal3).

Allowable Subject Matter

Claims 6-8, 12-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467